Citation Nr: 1643279	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nancy R. Lavranchuk, Agent


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to April 1972 and in the U.S. Marine Corps from September 1972 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from June 2010 and May 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In this decision, the Board is granting service connection for bilateral hearing loss.


FINDING OF FACT

The Veteran's hearing loss is related to acoustic trauma from combat operations.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2015); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a). 
When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b) (West 2014).  This presumption may be rebutted only by clear and convincing evidence.  Id. 

The Veteran was an engineer while serving in Vietnam.  In regard to his hearing loss, he reports acoustic trauma from blowing chargers to clear tunnels and other demolition purposes.  He also reported exposure to mortar, artillery, small arms fire, and helicopters.  He reported to the VA examiner that he entered service with normal hearing, he presumed, but noticed that he started having trouble hearing while serving in Vietnam.  His service records confirm such service, and the Board concludes that the Veteran sustained an acoustic injury during combat operations while serving in Vietnam.

The Veteran is currently diagnosed with bilateral hearing loss.  As mentioned, the Board finds he was exposed to acoustic trauma in Vietnam.  Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  His STRs do not show a diagnosis of hearing loss, but did show an increase in puretone thresholds in each of the tested frequencies in the time between March 1966 and March 1972.  His STRs are not complete, and do not contain records from his final period of service.

The May 2011 VA examiner opined that hearing loss was not related to service because he had normal hearing upon separation and because the medical literature did not support delayed onset hearing loss.  The examiner noted that the records were not complete, but indicated that the Veteran was not claiming acoustic trauma for that last period, therefore it was unlikely, as any hearing loss would incept at the time of exposure.  

The Veteran argues that his STRs do show a shift in his hearing between 1966 and 1972, and that regardless of his diagnosis, he experienced the symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

As the Veteran alleges hearing loss that was both caused by and has existed since combat operations, the Board must consider his combat experiences in resolving the issue of service connection, if the Veteran is competent to speak to the disability.  38 U.S.C.A. § 1154(b); Reeves, supra.  The negative VA medical opinion is inadequate for adjudicatory purposes, on its own, as it did not address his assertions that he has had hearing loss symptoms since serving in Vietnam, which the Board finds to be probative.  The examination report also does not comment on the shift in hearing during service.  Ultimately, the Veteran contends he has had decreased hearing since service.  Thus, the Board finds that the Veteran is competent and credible in his reports, and given consideration of all of the procurable evidence, also finds the evidence to be at least in equipoise as to a relationship between the disability and service.  Accordingly, the benefit-of-the-doubt doctrine is for application, and service connection is warranted.  


ORDER

Service connection is granted for bilateral hearing loss.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


